Exhibit 10(m)

 
TASTY BAKING COMPANY
 
DEFERRED STOCK UNIT AWARD AGREEMENT
 
THIS AGREEMENT is entered into on this ____ day of ______________, 20___, by and
between Tasty Baking Company (the “Company”) and __________________________ (the
“Grantee”)
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has established the Tasty Baking Company Deferred Stock Unit
Plan for Directors (the “DSU Plan”) under the Company’s 2003 and 2006 Long Term
Incentive Plans (these plans along with any other long term incentive plans
adopted from time to time by the Committee that authorize grants under the DSU
Plan collectively, the “LTIPs,” and individually, the “applicable LTIP”).
 
WHEREAS, the Committee has the authority under and pursuant to the LTIPs to
grant and establish the terms of awards to eligible Directors of the Company;
and
 
WHEREAS, the Committee desires to grant awards of Deferred Stock Units to the
Grantee, subject to the terms and conditions of the applicable LTIP, the DSU
Plan, the Award Notices and this Agreement.
 
In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:
 
1.  The Awards. The Awards granted to the Grantee hereunder are pursuant to the
applicable LTIP and the DSU Plan. Terms used in this Agreement which are not
defined in this Agreement shall have the meanings used or defined in the
applicable LTIP and the DSU Plan.
 
2.  Grant of Deferred Stock Units.
 
Subject to the terms and conditions set forth in the LTIPs, the DSU Plan
(including, without limitation, equitable adjustment under Section D.3 of the
DSU Plan) and this Agreement, the Grantee shall acquire the number of Deferred
Stock Units set forth in the Award Notice (the “Award”), for each fiscal quarter
of the Company ending after February 15, 2007, equivalent in value to $4,000 on
the last day of such quarter, provided that Grantee is a Director of the Company
on the last day of such quarter.
 
3.  Vesting of Deferred Stock Units. Subject to Paragraph 4 below, the Deferred
Stock Units granted hereunder shall vest in accordance with the terms of the DSU
Plan.
 
4.  Termination of Service After Vesting. Upon the Grantee’s termination of
service as a Director of the Company after the completion of five or more years
of continuous service (whether before or after the establishment of the Plan),
the Grantee shall be entitled to receive payment in shares of common stock of
the Company equal to the number of vested Deferred Stock Units that are credited
to the Grantee’s account under the DSU Plan. Payment shall be made in a lump sum
or in annual installments as elected by the Grantee in accordance with the terms
of the DSU Plan.
 
 
 

--------------------------------------------------------------------------------

 
5.  No Rights to Continue as a Director. Neither this Agreement nor the Award
shall be construed as giving the Grantee any right to remain on the Board of
Directors of the Company.
 
6.  Rights as a Stockholder. The Grantee shall have no rights as a stockholder
with respect to any shares which may be issued in payment of the Deferred Stock
Units until the date of the issuance of a certificate for such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate is issued, except as provided in the DSU Plan and this
Agreement.
 
7.  Legends. The Company may at any time place legends referencing any
applicable federal or state securities law restrictions on all certificates
representing shares of stock issued pursuant to this Agreement. The Grantee
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Agreement in the
possession of the Grantee in order to carry out the provisions of this Section.
 
8.  Nontransferability of Deferred Stock Units. Prior to the issuance of shares
of common stock on the payment date, neither this Agreement nor any of the
Deferred Stock Units subject to this Agreement shall be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Grantee, except transfer by will
or by the laws of descent and distribution. All rights with respect to the
Agreement shall be exercisable during the Grantee’s lifetime only by the Grantee
or the Grantee’s guardian or legal representative.
 
9.  Amendments. The Committee may amend this Agreement at any time; provided,
however, that no such amendment may adversely affect the Grantee’s rights under
this Agreement without the consent of the Grantee, except to the extent such
amendment is reasonably determined by the Committee in its sole discretion to be
necessary to comply with applicable law or to prevent a detrimental accounting
impact. No amendment or addition to this Agreement shall be effective unless in
writing.
 
10.  Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee’s last
known address, or such other address as the Grantee may designate in writing to
the Company, or to the Company, Attention: General Counsel, or such other
address as the Company may designate in writing to the Grantee.
 
11.  Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Grantee and the Grantee’s heirs, executors,
administrators, successors and assigns.
 
12.  Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
 
-2-
 

--------------------------------------------------------------------------------

 
13.  Integrated Agreement. The Award Notice, this Agreement, the applicable LTIP
and the DSU Plan constitute the entire understanding and agreement of the
Grantee and the Company with respect to the subject matter contained herein or
therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Grantee and the Company with respect to
such subject matter other than those as set forth or provided for herein or
therein. To the extent contemplated herein or therein, the provisions of the
Award Notice and this Agreement shall survive any payment of the award and shall
remain in full force and effect.
 
14.  Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without effect to the conflicts of laws principles
thereof.
 
15.  Authority. The Committee shall have full authority to interpret and
construe the terms of the LTIPs, the DSU Plan, the Award Notice, and this
Agreement. The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive on all
parties.
 
IN WITNESS WHEREOF, Tasty Baking Company and the Grantee have caused this
Agreement to be executed this _______ day of _________________, 20__.
 


ATTEST:
 
TASTY BAKING COMPANY
 
   
_______________________________
By:________________________________
 
Charles P. Pizzi
 
President and Chief Executive Officer
       
WITNESS:
 
GRANTEE
 
   
_________________________________
______________________________________

 
-3-
 

--------------------------------------------------------------------------------

 